       Case 1:20-cv-08407-GBD-SDA Document 57 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            ϰͬϭͬϮϬϮϭ
----------------------------------------------------------------------- x

MICHAEL J. LEE,
                                                        Plaintiff,          PROPOSED ORDER

                              -against-                                     No. 20-CV-8407 (GBD)(SDA)

CITY OF NEW YORK, CYNTHIA BRANN, in her
official capacity as the Commissioner of the Department of
Corrections, TANISHA MILLS, in her official capacity as
Warden of the Vernon C. Bain Corrections Facility,
PATRICIA “PATSY” YANG, in her official capacity as
Senior Vice President for Correctional Health Services
Division of NYC Health + Hospitals,
                                               Defendants.

----------------------------------------------------------------------- x


                 WHEREAS Plaintiff Michael Lee (B&C 3492001663) commenced this action

alleging, among other things, that the conditions of his confinement in the City of New York’s

Vernon C. Bain Center violate certain constitutional standards and place him at unreasonable risk

of contracting COVID-19 in violation of the 14th Amendment’s Due Process Clause, the

Americans with Disabilities Act, and Section 504 of the Rehabilitation Act;

                 WHEREAS Defendants City of New York, New York City Department of

Correction (DOC) Commissioner Cynthia Brann, Warden Tanisha Mills, and Patricia Yang,

(collectively, “Defendants”) seek Plaintiff’s medical records in the custody Correctional Health

Services (CHS), a division of the New York City Health and Hospitals Corporation;

                 WHEREAS Plaintiff and his counsel do not object to the production of his CHS

medical records for the use of counsel and any expert retained for purposes of this lawsuit;

                 IT IS NOW, THEREFORE, ORDERED AS FOLLOWS:
        Case 1:20-cv-08407-GBD-SDA Document 57 Filed 04/01/21 Page 2 of 2




               1.      By mail or email, CHS shall provide a complete copy of Plaintiff Michael

Lee’s medical records in its possession, including those records relating to any mental health,

HIV, and substance use disorder treatment, to Plaintiff’s counsel, Baker & Hostetler, c/o Ivory

Bishop, Jr., at 45 Rockefeller Plaza, 14th Floor, New York, New York 10111 or

ibishop@bakerlaw.com.

               2.      Pursuant to agreement of counsel, Plaintiff’s counsel shall redact

information relating to any mental health, and substance use disorder treatment, and then

produce a copy to Defendants’ counsel for use in the litigation.

               3.      This order will remain in place for the duration of this litigation.

Accordingly, if required and upon request, CHS shall provide Defendants’ counsel with an

updated copy of Plaintiff’s medical record, subject to the redaction agreement above.

               4.      Pursuant to N.Y. Mental Hygiene Law § 33.13(c)(1), the Court finds that

the interests of justice significantly outweigh the need for confidentiality in the production of this

medical record.

               5.      Plaintiff’s medical records shall be used solely for purposes of this

litigation, and may not be disclosed without consent of the Court or pursuant to a confidentiality

and/or protective order agreed to by the parties.

               It is SO ORDERED.

Date:          New York, New York
               $SULO 2021


                                                                STEWART D. AARON
                                                              United States Magistrate Judge




                                                 -2-
